
	
		II
		110th CONGRESS
		1st Session
		S. 715
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2007
			Ms. Landrieu (for
			 herself, Mr. Kerry,
			 Ms. Snowe, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to provide expedited
		  disaster assistance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Disaster Recovery
			 Assistance Improvement Act of 2007.
		2.Business
			 expedited disaster assistance loan program
			(a)DefinitionsIn
			 this section—
				(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
				(2)the term
			 immediate disaster assistance means assistance provided during the
			 period beginning on the date on which a disaster declaration is made and ending
			 on the date that an impacted small business concern is able to secure funding
			 through insurance claims, Federal assistance programs, or other sources;
				(3)the term
			 program means the expedited disaster assistance business loan
			 program established under subsection (b); and
				(4)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C. 632).
				(b)Creation of
			 programThe Administrator shall take such administrative action
			 as is necessary to establish and implement an expedited disaster assistance
			 business loan program to provide small business concerns with immediate
			 disaster assistance under section 7(b) of the Small Business Act (15 U.S.C.
			 636(b)).
			(c)Consultation
			 requiredIn establishing the program, the Administrator shall
			 consult with—
				(1)appropriate
			 personnel of the Administration (including District Office personnel of the
			 Administration);
				(2)appropriate
			 technical assistance providers (including small business development
			 centers);
				(3)appropriate
			 lenders and credit unions;
				(4)the Committee on
			 Small Business and Entrepreneurship of the Senate; and
				(5)the Committee on
			 Small Business of the House of Representatives.
				(d)Rules
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall promulgate rules establishing and implementing the
			 program in accordance with this section. Such rules shall apply as provided for
			 in this section, beginning 90 days after their issuance in final form.
				(2)ContentsThe
			 rules promulgated under paragraph (1) shall—
					(A)identify whether
			 appropriate uses of funds under the program may include—
						(i)paying
			 employees;
						(ii)paying bills and
			 other financial obligations;
						(iii)making
			 repairs;
						(iv)purchasing
			 inventory;
						(v)restarting or
			 operating a small business concern in the community in which it was conducting
			 operations prior to the declared disaster, or to a neighboring area, county, or
			 parish in the disaster area; or
						(vi)covering
			 additional costs until the small business concern is able to obtain funding
			 through insurance claims, Federal assistance programs, or other sources;
			 and
						(B)set the terms and
			 conditions of any loan made under the program, subject to paragraph (3).
					(3)Terms and
			 conditionsA loan made by the Administration under this
			 section—
					(A)shall be a
			 short-term loan, not to exceed 180 days, except that the Administrator may
			 extend such term as the Administrator determines necessary or appropriate on a
			 case-by-case basis;
					(B)shall have an
			 interest rate not to exceed 1 percentage point above the prime rate of interest
			 that a private lender may charge;
					(C)shall have no
			 prepayment penalty;
					(D)may be refinanced
			 as part of any subsequent disaster assistance provided under section 7(b) of
			 the Small Business Act; and
					(E)shall be subject
			 to such additional terms as the Administrator determines necessary or
			 appropriate.
					(e)Report to
			 congressNot later than 5 months after the date of enactment of
			 this Act, the Administrator shall report to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives on the progress of the Administrator in establishing the
			 program.
			(f)AuthorizationThere
			 are authorized to be appropriated to the Administrator such sums as are
			 necessary to carry out this section.
			
